Citation Nr: 0911007	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right knee disorder.  

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disorder.  

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
right knee disorder.  

4.  Entitlement to an increased evaluation for a right knee 
disorder classified as status post arthroplasty with a 
history of internal derangement and arthritis, rated as 30 
percent disabling.  

5.  Entitlement to an increased evaluation for right hip 
pain, with atrophy of the right thigh and calf muscles, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 
1964.  This matter come before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, July 2004, February 
2006, and March 2007 rating determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is of record.  

In the October 2002 rating determination, the RO denied 
service connection for right hip and back conditions.  

In the July 2004 rating determination, the RO denied service 
connection for left knee and left ankle disorders.  

In a February 2006 rating determination, the RO denied an 
evaluation in excess of 30 percent for the veteran's right 
knee disorder and a compensable evaluation for right thigh 
and calf atrophy.  In the March 2007 rating determination, 
the RO found that it had committed clear and unmistakable 
error in denying service connection for right hip pain and 
granted service connection for the right hip, combining the 
right hip pain, the thigh atrophy and the calf atrophy 
together and assigning a 10 percent disability evaluation for 
all three disorders collectively.  As a result of the RO's 
actions, the Board has listed the issues as such on the title 
page of this decision.  

The issues of entitlement to service connection for left 
ankle, left knee, and back disorders are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's right total knee arthroplasty residuals are 
not shown to be manifested by severe weakness or severe 
painful motion, nor is extension limited to 30 degrees, nor 
is there nonunion of the tibia and fibula with loose motion, 
requiring a brace.

2.  With regard to the Veteran's right hip/thigh/calf 
disorder, prior to January 22, 2008, right hip abduction 
limited to 10 degrees or less, and right thigh flexion 
limited to 30 degrees were not shown, even with consideration 
of the veteran's complaints of pain.

3.  As of January 22, 2008, the Veteran was noted to have 
abduction of the right hip limited to 0 degrees after 
repetitive testing. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee disorder status post total knee arthroplasty have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5055 (2008).

2.  Prior to January 22, 2008, the criteria for an evaluation 
in excess of 10 percent for right hip pain, with atrophy of 
the right thigh and calf muscles were not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253.5254, 5255.

3.  From January 22, 2008, the criteria for a 20 percent 
evaluation for right hip pain, with atrophy of the right 
thigh and calf muscles have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5250, 5251, 5252, 5253.5254, 5255.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his application in letters from September 2004, December 
2004, April 2005, and June 2006.  In June 2006 and May 2007, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate VCAA notice requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Here, the aforementioned notice letters did not provide the 
type of notification set forth in Vazquez-Flores, insofar as 
the Veteran was not furnished with the relevant diagnostic 
codes.  As such, the Veteran has received inadequate notice, 
and the Board must proceed with an analysis of whether this 
error prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 
889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Id. at 46-47.  
In the present case, in fact, the Veteran was provided with 
the relevant diagnostic code provisions in a December 2006 
Statement of the Case.  This case has since been 
readjudicated in a June 2008 Supplemental Statement of the 
Case.  Moreover, the Veteran was provided an opportunity to 
respond within a reasonable time period following 
readjudication.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant medical records have been 
obtained.  Additionally, he has been afforded multiple VA 
examinations.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diagnostic Code 5003, applied by reference under Diagnostic 
Code 5010, provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

With regard to the veteran's right knee disorder, prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, DCs 5256, 5261, or 
5262.  38 C.F.R. § 4.71, DC 5055.  The minimum rating 
assigned will be 30 percent.

Under DC 5256, favorable ankylosis of the knee, ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5262 (impairment of the tibia and fibula) provides a 40 
percent rating for nonunion of the tibia and fibula with 
loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 
5262.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

As it relates to the veteran's right hip/thigh/calf atrophy 
disorder, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250 to 5255 below, provide the criteria for rating hip 
and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrant a 60 
percent evaluation.  A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

The veteran underwent a total right knee arthroplasty in 
January 2003.  He was assigned a temporary total disability 
evaluation from January 8, 2003 to March 1, 2004, with a 30 
percent disability evaluation being assigned thereafter.  

At the time of an April 2004 VA examination, the Veteran's 
right knee was noted to have crepitus and moderate joint 
effusion.  The Veteran was found to have flexion from 0 to 
120 degrees.  Varus and valgus stress testing were normal as 
was anterior drawer testing.  McMurray testing was also 
negative.  There was no joint line pain and no pivot shift.  
The Veteran's posture was upright and his gait and carriage 
were normal.  He was stable and had a strong impulse.  Range 
of motion did not change following repetitive testing.  

At the time of an April 2006 VA examination, the Veteran 
reported using orthotic shoes, corrective inserts, and a 
cane.  He noted having incapacitating episodes of arthritis 
at least four times per year lasting more than two weeks.  He 
was unable to stand for more than a few minutes.  His gait 
was antalgic.  Active and passive flexion was to 140 degrees, 
with pain beginning and ending at 140 degrees.  There was no 
additional loss of motion on repetitive use.  Active 
extension was from 90 to 20 degrees with pain beginning and 
ending at -20 degrees.  Passive range of motion was from 90 
to -10 degrees with pain beginning and ending at -10 degrees.  
There was no additional loss of motion on repetitive use.  
There was no crepitation, clicks or snaps, grinding, 
instability, patellar abnormality or meniscus abnormality.  
The veteran was noted to have a joint replacement.  

Flexion testing for the right hip revealed that the veteran 
could cross his legs and toe out greater than 15 degrees.  
Active range of motion was to 80 degrees with pain beginning 
and ending at 80 degrees.  Passive range of motion was from 0 
to 110 degrees with pain beginning at 80 and ending at 110.  
There was no additional loss of motion with repetitive use.  
As to internal rotation, the Veteran could cross his legs and 
could toe out greater than 15 degrees.  Active motion against 
gravity was 0 to 30 degrees with pain beginning and ending at 
30 degrees.  There was no additional loss of motion with 
repetitive use.  With regard to external rotation, the 
Veteran could cross his legs and could toe out to 15 degrees.  
Active range of motion was from 0 to 60 degrees with pain 
beginning and ending at 60 degrees.  There was no additional 
loss of motion with repetitive use.  There was no joint 
ankylosis.  The examiner indicated that there was tenderness, 
painful motion, and guarding of movement of the right hip.

The examiner rendered diagnoses of rheumatoid arthritis; 
osteoarthritis, status post right total knee replacement; 
leukocytoclastic vasculitis; degenerative disc disease of the 
cervical spine; and acute atrophy of the right thigh and calf 
muscles, resolved.  The examiner noted that the impact on the 
occupational activities were decreased mobility, lack of 
stamina, weakness, or fatigue.  His disabilities had a 
moderate impact on chores, shopping, exercise, recreation, 
and traveling.  They had a mild impact on bathing, dressing, 
and toileting and no impact on feeding or grooming.  

A muscle examination of the right lower extremity revealed 
4/5 strength with hip flexion and extension and knee 
extension.  Neurological testing in the right lower extremity 
was 2/2 for vibration, pain (pinprick), light touch, and 
position sense.  There was no abnormal sensation.  

At the time of a January 22, 2008 VA examination, the 
Veteran's right hip was noted to have no deformity, give way 
or instability.  There was pain and stiffness in the hip but 
no incoordination, decreased speed of motion, or other 
symptoms.  There were also no episodes of dislocation or 
subluxation, locking episodes, or symptoms of inflammation.  
There were flare-ups which occurred every five or six months 
that were severe in nature and lasted two to four weeks.  
Heat and whirlpools helped.  The Veteran had difficulty with 
swimming.  

With regard to the right knee, a deformity was present but 
there was no giving way, instability, or incoordination.  
Pain, stiffness, and weakness were present.  There was no 
decreased speed of motion.  There was a spot on the anterior 
knee that ached.  There were no episodes of dislocation or 
subluxation.  The Veteran had no episodes of locking.  There 
were no symptoms of inflammation.  There were no flare-ups of 
joint disease.  The condition did affect the motion of the 
joint.  

The Veteran had an antalgic gait with no other evidence of 
abnormal weight bearing.  Range of motion for the right hip 
was flexion from 0 to 80 degrees, right extension to 15 
degrees and right abduction to 10 degrees.  The veteran could 
cross his right leg over his left and could toe out more than 
15 degrees.  Repetitive motion revealed flexion to 70 
degrees, extension to 15 degrees, and abduction to 0 degrees.  
There was objective evidence of pain following repetitive 
motion which caused the above limited motion.  The most 
important factor was weakness.  

Range of motion for the right knee revealed flexion to 105 
degrees and extension to -10 degrees.  There was no objective 
evidence of pain following repetitive motion and no 
additional limitation of motion following repetition.  

Diagnoses of rheumatoid arthritis; osteoarthritis of the 
right knee, status post right knee total arthroplasty; and 
degenerative arthritis of the right hip were rendered.  The 
examiner stated that the osteoarthritis of the right hip 
caused pain with activity, difficulty sleeping, difficulty 
with standing, and going up and down stairs.  The 
osteoarthritis of the right knee caused difficulty when going 
up and down stairs.  

At his November 2008 hearing, the Veteran requested that he 
be assigned separate evaluations for the hardware part of his 
knee and the disability aspect of it.  He indicated that he 
did not have faith in his knee when bending down but noted no 
giving way or instability.  He stated that if he turned the 
wrong way it would cause stabbing pains.  The Veteran 
reported that he could straighten his leg out to fairly 
normal range.  He noted having pain on repetition on 
occasion.  He stated that he had more pain in the Spring and 
Fall.  As to the thigh and calf atrophy, the veteran reported 
having swelling in that area.  

As to the veteran's right knee residuals, the findings are 
simply not consistent with the requirements for a 60 percent 
rating under Code 5055, which require severe painful motion 
or weakness in the affected extremity.

The Board also finds that a higher rating is not warranted 
under DCs 5256, 5261, or 5262.  Extension of the right knee 
has not been shown to be limited to more than zero degrees.  
Therefore, a higher rating is not warranted under DC 5261.  
In addition, while there is some limitation of flexion of the 
right knee, it is clear that the right knee is not ankylosed 
to any degree.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the Veteran is able to 
move his right knee, by definition, it is not immobile.  As 
such, a higher rating under DC 5256 is not warranted.

The criteria have also not been met for a 40 percent rating 
under DC 5262, which requires nonunion of the tibia and 
fibula with loose motion requiring a brace.  X-rays of the 
right knee have not revealed that the prothesis component is 
not in the right position.  It has also not been shown that 
the Veteran requires the use of a brace.  

The Board notes that the Veteran has testified as to a fear 
of his right knee giving out on occasion; however, VA 
examinations have yielded no clinical evidence of subluxation 
or instability.  There have been no objective medical 
findings of any subluxation or instability at the time of 
numerous VA examinations performed in conjunction with the 
Veteran's claim.  Thus, a compensable disability evaluation 
under 5257 would not be warranted. 

Although the Veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that an increased 
evaluation is not warranted.

The Board has considered whether an increased disability 
rating is warranted for the veteran's right knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
examinations have specifically indicated there has been no 
loss of motion with repetitive use.  Therefore, although it 
has no reason to doubt that the veteran's right knee 
disability is productive of pain, the Board is unable to 
identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under these circumstances, the Board finds no basis exists 
for the assignment of a rating in excess of 30 percent for 
the veteran's right knee disability.  As the preponderance of 
the evidence is against the claim, there is no doubt to be 
resolved in the veteran's favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to the right hip/thigh/calf atrophy disorder, as 
to the time period prior to January 22, 2008, the Board notes 
that the veteran is already in receipt of a 10 percent 
evaluation and that Diagnostic Code 5251 does not provide a 
rating in excess of 10 percent.  A 20 percent rating or 
higher was also not warranted under Diagnostic Code 5252, 
because there was no evidence of flexion of the thigh being 
limited to 30 degrees or more at the time of any VA 
examination.  Furthermore, prior to January 22, 2008, there 
were no findings of abduction of motion lost beyond 10 
degrees to warrant a 20 percent rating under Diagnostic Code 
5253.  Diagnostic Code 5250 was not applicable because there 
is no evidence of ankylosis of the right hip.

The Board acknowledges that the veteran reported having right 
hip/thigh/calf pain which increases with activity, and thus, 
recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra.  However, absent objective evidence of 
additional functional loss due to pain, weakness, fatigue, 
incoordination, or flare ups, DeLuca does not provide a route 
to a rating in excess of the 10 percent prior to January 22, 
2008.  

As of January 22, 2008, a 20 percent evaluation is warranted 
due to the demonstration of abduction being limited to 0 
degrees after repetitive motion at the time of the January 
2008 VA examination.  No other objective medical findings 
reported at the time, including after repetitive motion 
testing, would warrant an evaluation in excess of 20 percent, 
as a result of functional loss.  To that extent, the claim is 
granted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's right knee and right hip/thigh/calf 
manifestations are contemplated in the rating schedule.  The 
disabilities have also not required any recent periods of 
hospitalization.  While the Veteran is currently not 
employed, there have been no findings or reports that his 
unemployability solely results from his right knee and right 
hip/thigh/calf disorders.  Moreover, the Veteran has numerous 
other disorders for which service connection is currently not 
in effect which have a significant impact on his employment 
status 

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 30 percent for a right knee 
disorder classified as status post arthroplasty with a 
history of internal derangement and arthritis is denied.  

An evaluation in excess of 10 percent for right hip pain, 
with atrophy of the right thigh and calf muscles prior to 
January 22, 2008, is denied.  

A 20 percent evaluation for right hip pain, with atrophy of 
the right thigh and calf muscles from January 22, 2008, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




REMAND

With regard to the issues of service connection for left 
knee, left ankle, and back disorders, the Board notes that at 
the time of his November 2008 hearing, the veteran testified 
that his left knee, left ankle, and back disorders had 
continuously bothered him since injuring his right knee in 
service.  He noted that the symptomatology had continued from 
service until the present time.  The veteran's reports of 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Id.

While the veteran has been afforded several VA examinations 
during the course of his appeal, the examiners have not 
addressed the issue of whether the veteran's current left 
knee, left ankle, and back disorders are related to his 
period of service, or to a service-connected right knee 
disorder.  As a result of the above, the Veteran should be 
scheduled for an additional VA examination.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current left knee, left 
ankle, and back disorders.  All indicated 
tests and studies should be performed, 
and all findings should be reported in 
detail.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  If 
arthritis is found in the left knee, left 
ankle, or back, the examiner is requested 
to identify the particular type of 
arthritis that is present, including 
rheumatoid arthritis and/or degenerative 
joint disease, and the basis for these 
findings.  The examiner is also requested 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
left knee, left ankle, or back disorder 
found (1) is related to the veteran's 
period of service, or (2) was caused or 
permanently worsened by his service-
connected right knee disorder.  A 
detailed rationale is requested for each 
opinion that is rendered.

2.  After completion of the above, if any 
of the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


